DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 10/24/2022 wherein Claims 1, 3, 5-6, 8, 13, and 15-18 are amended, Claim 11 is canceled, and no new claims are added. Therefore, Claims 1-10 and 12-20 are currently pending within the application.
The Applicant’s amendments to the Specification has overcome each and every Specification Objection set forth within the Non-Final Rejection dated 6/24/2022. The replacement paragraph from the Specification dated 10/24/22 is accepted by the Examiner. Therefore, the Specification objections set forth in the Non-Final Rejection dated 6/24/2022 is withdrawn at this time.
The Applicant’s amendments to the Claims has overcome each and every rejection under 35 U.S.C. 112(b) set forth within the Non-Final Rejection dated 6/24/2022. Therefore, each and every rejection under 35 U.S.C. 112(b) set forth in the Non-Final Rejection dated 6/24/2022 is withdrawn at this time.
Response to Arguments
 Applicant’s arguments, see pages 9-10, filed 10/24/2022, with respect to the rejection(s) of claim(s) 1-9, 11-16, and 18-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bornhoft et al. (US 2017/0296782) and other references.
Applicant’s arguments, see page 10, filed 10/24/2022, with respect to the rejection(s) of claim(s) 10 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bornhoft et al. (US 2017/0296782) and other secondary references.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “the push tab extends directly from the stepped or tapered outer surface”. The Examiner could not find support within the Applicant’s disclosure for support for the subject matter of Claim 1, lines 9-10 of “the push tab is distal to the stepped or tapered outer surface” in combination with the subject matter of dependent claim 5 “the push tab extends directly from the stepped or tapered outer surface”. It is the Examiner’s position that the Applicant’s disclosure does not support the subject matter of the push tab being distal to the stepped or outer surface and the push tab extending directly from the stepped or tapered outer surface (see at least Fig. 2B, [0012], [0016], [0047], and [0058] of the Applicant’s disclosure). More specifically, the specification lacks any mention of where the push tab extends directly from.
Claim 6 recites “a distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface”. The Examiner could not find support within the Applicant’s disclosure to support this subject matter of dependent claim 6. It is the Examiner’s position that the Applicant’s disclosure does not support the subject matter of the distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface (see at least Fig. 2C, [0014], and [0048] of the Applicant’s disclosure). More specifically, the specification lacks any mention of where the distal-most rib extends directly from.
Claim 15 recites “a distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface”. The Examiner could not find support within the Applicant’s disclosure to support this subject matter of dependent claim 15. It is the Examiner’s position that the Applicant’s disclosure does not support the subject matter of a distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface (see at least Fig. 2C, [0014] and [0048] of the Applicant’s disclosure). More specifically, the specification lacks any mention of where the distal-most rib extends directly from.
Claim 16 recites “the catheter hub comprises a stepped or tapered outer surface, wherein the push tab is proximal to and extends directly from the stepped or tapered outer surface”. The Examiner could not find support within the Applicant’s disclosure to support this subject matter of dependent claim 16. It is the Examiner’s position that the Applicant’s disclosure does not support the subject matter of the catheter hub comprising a stepped or tapered outer surface wherein the push tab is proximal and extends directly from the stepped or tapered outer surface (see at least Fig. 5C and [0016] of the Applicant’s disclosure). More specifically, the specification lacks any mention of where the push tab extends directly from.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 5-6 and 15-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the push tab extends directly from the stepped or tapered outer surface”. Claim 1, lines 9-10 recites “the push tab is distal to the stepped or tapered outer surface”. It is unclear to the Examiner how the push tab could extend directly from the stepped or tapered outer surface and be distal to the stepped or tapered outer surface. For the purpose of examination, the Examiner will interpret this limitation as meaning that at least a portion of the push tab extends directly from the stepped or tapered outer surface.
Claim 6 recites “a distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface”. It is unclear to the Examiner how the distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface. For the purpose of examination this limitation will be interpreted as meaning that the distal-most rib of the plurality of ribs extends directly from the stepped or tapered outer surface.
Claim 15 recites “a distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface”. It is unclear to the Examiner how a distal-most rib of the plurality of ribs is proximal and extends directly from the stepped or tapered outer surface. For the purpose of examination this limitation will be interpreted as a distal-most rib of the plurality of ribs extends directly from the stepped or tapered outer surface.
Claim 16 recites “the catheter hub comprises a stepped or tapered outer surface, wherein the push tab is proximal to and extends directly form the stepped or tapered outer surface”. It is unclear to the Examiner how the push tab is proximal to and extends directly from the stepped or tapered outer surface. For the purpose of examination this limitation will be interpreted as the push tab is proximal from the stepped or tapered outer surface.
Claim 17, lines 7-8 recites “to a distal end of the elliptical face”. However, the “elliptical face” lacks antecedent basis and it is unclear which face this is referring to. Therefore, for the purpose of examination, this limitation will be interpreted as “to a distal end of the second 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornhoft et al. (US 2017/0296782 A1; hereinafter referred to as Bornhoft).
With regards to claim 1, Bornhoft discloses (Figs. 1 and 7) a catheter system (700), comprising: 
a catheter assembly (702, 720, 730; see [0030]), comprising: 
a catheter hub (702; see [0030]), comprising a distal end (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. A), a proximal end (see Fig. A below), a lumen (see Fig. A below) extending through the distal end and the proximal end, and a stepped or tapered outer surface (see Fig. A below) disposed between the distal end and the proximal end; 

    PNG
    media_image1.png
    499
    856
    media_image1.png
    Greyscale

a catheter tube (720; see [0030]) extending distally from the distal end of the catheter hub (see Fig. 7); and 
a push tab (712; see [0030]) and a plurality of ribs (714, 716, 718; [0031-0032]) extending outwardly from an upper portion (see Fig. A above) of the catheter hub (see Fig. 7 above), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see [0031] and Fig. 7), wherein the push tab is distal to the stepped or tapered outer surface (see Fig. 7), wherein each of the plurality of ribs comprises an upper concave surface (see [0031] “The ribs 714, 716, and 718 form a cradle shape”), a distal surface (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. B wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) extending from the upper concave surface to the catheter hub, and a proximal surface (see Fig. B below wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) opposite the distal surface and extending from the upper concave surface to the catheter hub; and 

    PNG
    media_image2.png
    448
    725
    media_image2.png
    Greyscale

a needle assembly (120 and see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube” and [0024]), wherein the needle assembly comprises a needle hub (120; see [0023]) and an introducer needle (see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube”) extending distally from the needle hub and through the catheter tube, wherein the needle hub comprises a first grip (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. C) and a second grip (see Fig. C below), wherein the first grip comprises a first face (see Fig. C below) and the second grip comprises a second face (see Fig. C) opposite the first face, wherein the first face and the second face are positioned outwardly from a body (see at the left 120 in Fig. 1) of the needle hub.

    PNG
    media_image3.png
    513
    902
    media_image3.png
    Greyscale

With regards to claim 2, Bornhoft discloses the claimed invention of claim 1, and Bornhoft further discloses (Figs. 1 and 7) a diameter (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. D) of the first face (see Fig. C above and Fig. D below) and a diameter of the second face (see Fig. C above and Fig. D below) increase in a proximal direction (see Fig. D below wherein the diameter of the first face and the second face increases in a proximal direction because the edge that runs along the first face and second face ends prior the proximal end of the first and second face).

    PNG
    media_image4.png
    474
    817
    media_image4.png
    Greyscale

With regards to claim 7, Bornhoft discloses the claimed invention of claim 1 and Bornhoft further discloses (Figs. 1 and 7) the catheter assembly (720, 702, and 730) further comprises a plurality of wings (730; see [0030]) extending outwardly from the catheter hub (see Fig. 7), wherein the push tab (712; see [0030]) and at least one of the plurality of ribs (714, 716, 718) are aligned with the plurality of wings (see Fig. 7 which shows the push tab and the plurality of ribs being aligned with the plurality of wings).
With regards to claim 13, Bornhoft discloses (Figs. 1-7) a catheter system (700), comprising: 
a catheter assembly (702, 720, 730; see [0030]), comprising: 
a catheter hub (702; see [0030]), comprising a distal end (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. E), a proximal end (see Fig. E below), a lumen (see Fig. E) disposed between the distal end and the proximal end (see Fig. E), 

    PNG
    media_image5.png
    497
    856
    media_image5.png
    Greyscale

a catheter tube (720; see [0030]) extending distally from the distal end of the catheter hub (see Fig. 7); and 
a push tab (712; see [0030]) and a plurality of ribs (714, 716, 718; see [0031-0032]) extending outwardly from an upper portion of the catheter hub (see Fig. 7 reiterated above), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see [0031] and Fig. 7), wherein each of the plurality of ribs comprises an upper concave surface (see [0031] “The ribs 714, 716, and 718 form a cradle shape”), a distal surface (see Fig. B reiterated below wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) extending from the upper concave surface to the catheter hub, and a proximal surface (see Fig. B reiterated below wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) opposite the distal surface and extending from the upper concave surface to the catheter hub; 

    PNG
    media_image2.png
    448
    725
    media_image2.png
    Greyscale

a needle assembly (120 and see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube” and [0024]), comprising a needle hub (120; see [0023]), an introducer needle (see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube”) extending distally from the needle hub and through the catheter tube, and a grip (see the unitary structure of the annotated “First grip” and “Second Grip” in Fig. C reiterated below) coupled to the needle hub, wherein the grip comprises a face (see the annotated “First face” in Fig. C reiterated below) disposed outwardly from the push tab and the plurality of ribs.

    PNG
    media_image3.png
    513
    902
    media_image3.png
    Greyscale

With regards to claim 14, the catheter system of Bornhoft discloses the claimed invention of claim 13, and Bornhoft further discloses (Figs. 1 and 7) the catheter hub (702; see [0030]) comprises a stepped or tapered outer surface (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. F), wherein the push tab (712) is distal to and proximate the stepped or tapered outer surface (see Fig. F below wherein a portion of the push tab 712 extends distally to the annotated stepped or tapered outer surface and therefore the push tab is considered to be distal to the stepped or tapered surface and wherein the push tab is also proximate the stepped or tapered outer surface).

    PNG
    media_image6.png
    505
    885
    media_image6.png
    Greyscale

With regards to claim 15, the catheter system of Bornhoft discloses the claimed invention of claim 14, and Bornhoft further discloses (Figs. 1 and 7) a distal-most rib (714) of the plurality of ribs (714, 716, 718) is proximal and extends directly (see Fig. F above wherein according to the interpretation under 35 U.S.C. 112(b) above this limitation is interpreted as the distal-most rib extends directly from the stepped or tapered outer surface) from the stepped or tapered outer surface (see Fig. F above and Fig. 7).
With regards to claim 16, the catheter system of Bornhoft discloses the claimed invention of claim 13, and Bornhoft further discloses (Figs. 1 and 7) the catheter hub (702) comprises a stepped or tapered outer surface (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. G), wherein the push tab (712) is proximal to and extends directly from the stepped or tapered outer surface (see Fig. G below and the 35 U.S.C. 112(b) interpretation above wherein this limitation is interpreted as meaning the push tab is proximal to the stepped or tapered outer surface).

    PNG
    media_image7.png
    508
    856
    media_image7.png
    Greyscale

With regards to claim 18, the catheter system of Bornhoft discloses the claimed invention of claim 13, and Bornhoft further discloses (Figs. 1 and 7) wherein the face (see the annotated “First face” within Fig. C reiterated below) is a first face (see “First face” within Fig. C reiterated below), wherein the needle assembly (120 and see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube” and see [0024]) further comprises a second face (see “Second face” annotated within Fig. C reiterated below) opposite the first face, wherein the first face and the second face are positioned outwardly from a body (see at the left 120 in Fig. 1) of the needle hub, wherein a diameter (see Fig. D reiterated below) of the first face and a diameter (see Fig. D reiterated below wherein the annotated diameter of the second face would be the same location opposite the diameter of the first face) of the second face increase in a proximal direction.

    PNG
    media_image3.png
    513
    902
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    817
    media_image4.png
    Greyscale

With regards to claim 19, the catheter system of Bornhoft discloses the claimed invention of claim 18, and Bornhoft further discloses (Figs. 1 and 7) a longitudinal axis of the first face and a longitudinal axis of the second face are generally aligned with a longitudinal axis of the catheter system (see Fig. 1, Fig. C reiterated above, and Fig. D reiterated above wherein each show the longitudinal axis of the first face, the second face, and the catheter system as being generally aligned).
With regards to claim 20, the catheter system of Bornhoft discloses the claimed invention of claim 13, and Bornhoft further discloses (Figs. 1 and 7) the catheter assembly (702, 720, 730; see [0030]) further comprises a plurality of wings (730) extending outwardly from the catheter hub (702), wherein the push tab (712) and at least one of the plurality of ribs (714, 716, 718) are aligned with the plurality of wings (see Fig. 7 which shows the push tab and the plurality of ribs being aligned with the plurality of wings).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornhoft.
With regards to claim 5 and 6, Bornhoft discloses (Figs. 1 and 7) a catheter system (700), comprising: 
a catheter assembly (702, 720, 730; see [0030]), comprising: 
a catheter hub (702; see [0030]), comprising a distal end (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. F below), a proximal end (see Fig. F below), a lumen (see Fig. F below) extending through the distal end and the proximal end, and a stepped or tapered outer surface (see Fig. F below) disposed between the distal end and the proximal end; 


    PNG
    media_image6.png
    505
    885
    media_image6.png
    Greyscale

a catheter tube (720; see [0030]) extending distally from the distal end of the catheter hub (see Fig. 7); and 
a push tab (712; see [0030]) and a plurality of ribs (714, 716, 718; [0031-0032]) extending outwardly from an upper portion of the catheter hub (see Fig. 7 above), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see [0031] and Fig. 7), wherein the push tab is distal to the stepped or tapered outer surface (see Fig. 7 and Fig. F), wherein each of the plurality of ribs comprises an upper concave surface (see [0031] “The ribs 714, 716, and 718 form a cradle shape”), a distal surface (see Fig. B reiterated below wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) extending from the upper concave surface to the catheter hub, and a proximal surface (see Fig. B reiterated below the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) opposite the distal surface and extending from the upper concave surface to the catheter hub; and 

    PNG
    media_image2.png
    448
    725
    media_image2.png
    Greyscale

a needle assembly (120 and see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube” and [0024]), wherein the needle assembly comprises a needle hub (120; see [0023]) and an introducer needle (see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube”) extending distally from the needle hub and through the catheter tube, wherein the needle hub comprises a first grip (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. C) and a second grip (see Fig. C below), wherein the first grip comprises a first face (see Fig. C below) and the second grip comprises a second face (see Fig. C) opposite the first face, wherein the first face and the second face are positioned outwardly from a body (see at the left 120 in Fig. 1) of the needle hub.

    PNG
    media_image3.png
    513
    902
    media_image3.png
    Greyscale

Bornhoft further discloses (Figs. 1 and 7) the push tab (712; see [0030]) extends directly from the stepped or tapered outer surface (see Fig. F above see 35 U.S.C. 112(b) interpretation above wherein this limitation is interpreted as at least a portion of the push tab extends directly from the stepped or tapered outer surface).
Bornhoft also discloses a distal-most rib (714; see [0031]) of the plurality of ribs (714, 716, and 718) is proximal and extends directly from the stepped or tapered outer surface (see Fig. F above and the 35 U.S.C. 112(b) interpretation wherein this limitation is interpreted as meaning that the distal-most rib extends directly from the stepped or tapered outer surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornhoft in view of Walker et al. (US 2013/0096504 A1; hereinafter referred to as Walker).
With regards to claim 3, the catheter system of Bornhoft discloses the claimed invention of claim 1, however, Bornhoft is silent with regards to the first face and the second face are concave.
Nonetheless, Walker teaches (Figs. 28 and 32-34) the first face (see at 912 in Fig. 34) the second face (see at 970 in Fig. 34) are concave (see [0093] “the gripping surfaces 970 may have a non-linear, concave configuration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first face and the second face of the catheter system of Bornhoft with a teaching of Walker such that the first face and the second face are concave. One of ordinary skill in the art would have been motivated to make this modification, in order to ergonomically configure the needle hub to facilitate grasping by a clinician (see [0093] of Walker).
With regards to claim 4, the catheter system of Bornhoft discloses the claimed invention of claim 1, however, Bornhoft is silent with regards the first face and the second face comprise a plurality of protrusions.
Nonetheless, Walker teaches (Figs. 28 and 32-34)  the first face (see at 912 in Fig. 34) and the second face (see at 970 in Fig. 34) comprise a plurality of protrusions (see at 970 in Fig. 33 and [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first face and the second face of the catheter system of Bornhoft with a teaching of Walker such that the first face and the second face comprise a plurality of protrusions. One of ordinary skill in the art would have been motivated to make this modification, in order to ergonomically configure the needle hub to facilitate grasping by a clinician (see [0093] of Walker).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornhoft in view of Cindrich (US 20020072711 A1).
With regards to claim 8, Bornhoft discloses (Figs. 1 and 7) a catheter system (700), comprising: 
a catheter assembly (702, 720, 730; see [0030]), comprising: 
a catheter hub (702; see [0030]), comprising a distal end (see Fig. G reiterated below), a proximal end (see Fig. G reiterated below), a lumen (see Fig. G reiterated below) extending through the distal end and the proximal end, and a stepped or tapered outer surface (see Fig. G reiterated below) disposed between the distal end and the proximal end; 

    PNG
    media_image7.png
    508
    856
    media_image7.png
    Greyscale

a catheter tube (720; see [0030]) extending distally from the distal end of the catheter hub (see Fig. 7); and 
a push tab (712; see [0030]) and a plurality of ribs (714, 716, 718; see [0031-0032]) extending outwardly from an upper portion of the catheter hub (see Fig. G reiterated above), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see [0031] and Fig. 7), wherein the push tab is proximal to the stepped or tapered outer surface (see Fig. 7), wherein each of the plurality of ribs comprises an upper concave surface (see [0031] “The ribs 714, 716, and 718 form a cradle shape”), a distal surface (see Fig. B reiterated below wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) extending from the upper concave surface to the catheter hub, and a proximal surface (see Fig. B reiterated below wherein the Examiner has annotated one of the plurality of ribs but the annotations could apply to each rib 714, 716, and 718) opposite the distal surface and extending from the upper concave surface to the catheter hub; and 

    PNG
    media_image2.png
    448
    725
    media_image2.png
    Greyscale

a needle assembly (120 and see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube” and see [0024]), wherein the needle assembly comprises a needle hub (120; see [0023]) and an introducer needle (see [0023] “the introducer needle of the catheter assembly 100 from the catheter tube”) extending distally from the needle hub and through the catheter tube; and
the needle hub comprises a first face (see Fig. C reiterated below) and a second face (see Fig. C reiterated below) opposite the first face, wherein the first face and the second face are positioned outwardly from a body (see at the left 120 in Fig. 1) of the needle hub.

    PNG
    media_image3.png
    513
    902
    media_image3.png
    Greyscale

However, Bornhoft is silent with regards to the needle hub comprises a first elliptical face and a second elliptical face opposite the first elliptical face, wherein the first elliptical face and the second elliptical face are positioned outwardly from a body of the needle hub.
Nonetheless, Cindrich teaches (Figs. 1-11) the needle hub (150; see [0029]) comprises a first elliptical face (160; see [0032]) and a second elliptical face (160; see [0032]) opposite the first elliptical face, wherein the first elliptical face and the second elliptical face are positioned outwardly from a body (see at 150 in Fig. 1) of the needle hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shape of the first face and the second face of the catheter system of Bornhoft with a teaching of Cindrich such that the needle hub comprises a first elliptical face and a second elliptical face opposite the first elliptical face, wherein the first elliptical face and the second elliptical face are positioned outwardly from a body of the needle hub. One of ordinary skill in the art would have been motivated to make this modification, as generally elliptical configuration with a curved face provides a stable and comfortable gripping surface for the clinician (see [0032] of Cindrich).
The catheter system of Bornhoft modified in view of Cindrich will hereinafter be referred to as the catheter system of Bornhoft and Cindrich.
With regards to claim 9, the catheter system of Bornhoft and Cindrich teaches the claimed invention of claim 8, and Bornhoft further teaches (Figs. 1 and 7) the push tab (712; see [0030]) is proximate the stepped or tapered outer surface (see Fig. G reiterated above).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornhoft and Cindrich as applied to claims 8 above, and in further view of Tanabe et al. (US 2010/0106092; hereinafter referred to as Tanabe).
With regards to claim 10, the catheter system of Bornhoft and Cindrich teaches the claimed invention of claim 8, however Bornhoft is silent with regards to the first elliptical face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first elliptical face is positioned upwardly with respect to a distal end of the first elliptical face, wherein the second elliptical face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second elliptical face is positioned upwardly with respect to a distal end of the second elliptical face.
Nonetheless, Tanabe teaches (Figs. 1-12) the first face (see at 64 in Fig. 5) is angled with respect to a longitudinal axis (O1) of the catheter system (1) such that a proximal end (see at 641 in Fig. 4) of the first face is positioned upwardly (see Fig. 4) with respect to a distal end (see at 611 in Fig. 4) of the first face, wherein the second face (see to the left of 61 in Fig. 5) is angled with respect to the longitudinal axis of the catheter system such that a proximal end (see at 641 in Fig. 4) of the second face is positioned upwardly with respect to a distal end (see at 611 in Fig. 4) of the second face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first elliptical face and the second elliptical face of the catheter system of Bornhoft and Cindrich with a teaching of Tanabe such that the first elliptical face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first elliptical face is positioned upwardly with respect to a distal end of the first elliptical face, wherein the second elliptical face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second elliptical face is positioned upwardly with respect to a distal end of the second elliptical face. One of ordinary skill in the art would have been motivated to make this modification, as Tanabe teaches that the shape of the finger hold/ first and second faces allows for a force in an upward direction relative to the center axis to act upon the finger hold/first and second faces. This ensures that when the needle hub is moved in the distal direction the needle can be moved smoothly, and excellent operability secured (see [0203-0204] of Tanabe).

 Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornhoft and Cindrich as applied to claim 8 above, and in further view of Hanner et al. (US 2007/0270758 A1; hereinafter referred to as Hanner).
With regards to claim 12, the catheter system of Bornhoft and Cindrich teaches the claimed invention of claim 8, however, Bornhoft is silent with regards to the first elliptical face and the second elliptical face are spaced apart by a grip body, wherein the first elliptical face and the second elliptical face extend proximally beyond the grip body to form a notch.
Nonetheless, Hanner teaches (Figs. 1-8) the first face (40; see [0025] and [0035]) and the second face (42; see [0025] and [0035]) are spaced apart by a grip body (36, 38, 44; see [0025]), wherein the first face (see at 40 in Fig. 5) and the second face (see at 42 in Fig. 5) extend proximally beyond the grip body to form a notch (see at 32 in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first elliptical face and the second elliptical face of the catheter system of Bornhoft and Cindrich  in view of Hanner such that the first elliptical face and the second elliptical face are spaced apart by a grip body, wherein the first elliptical face and the second elliptical face extend proximally beyond the grip body to form a notch. One of ordinary skill in the art would have been motivated to make this modification, as connecting the first face and the second face together with a grip body comprising a grip plate 36, a support rib 38, and the outer surface 44 of the needle hub is beneficial as when a force is supplied onto the grip plate by the thumb during insertion the grip plate will not bend (see [0025] and [0034] of Hanner).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornhoft in view of Cindrich and Tanabe.
With regards to claim 17, Bornhoft discloses the claimed invention of claim 13, however Bornhoft is silent with regards the grip further comprises a second face opposite the first face, wherein the first face and the second face are elliptical, wherein the first face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first face is positioned upwardly with respect to a distal end of the first face, wherein the second face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second face is positioned upwardly with respect to a distal end of the elliptical face.
Nonetheless, Cindrich teaches (Figs. 1-11) the grip (see at 150 in Fig. 1) further comprises a second face (160; see [0032]) opposite the first face (160; see [0032]) wherein the first face and the second face are elliptical (see [0032] “Each finger grip 160 has a generally elliptical configuration”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shape of the first face and the second face of the catheter system of Bornhoft with a teaching of Cindrich such that the grip further comprises a second face opposite the first face, wherein the first face and the second face are elliptical. One of ordinary skill in the art would have been motivated to make this modification, as generally elliptical configuration with a curved face provides a stable and comfortable gripping surface for the clinician (see [0032] of Cindrich).
The catheter system of Bornhoft modified in view of Cindrich will hereinafter be referred to as the catheter system of Bornhoft and Cindrich. However, neither Bornhoft nor Cindrich teaches wherein the first face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first face is positioned upwardly with respect to a distal end of the first face, wherein the second face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second face is positioned upwardly with respect to a distal end of the elliptical face (wherein this is interpreted as the second face under 35 U.S.C. 112(b)).
Nonetheless, Tanabe teaches (Figs. 1-12) the first face (see at 64 in Fig. 5) is angled with respect to a longitudinal axis (O1) of the catheter system (1) such that a proximal end (see at 641 in Fig. 4) of the first face is positioned upwardly (see Fig. 4) with respect to a distal end (see at 611 in Fig. 4) of the first face, wherein the second face (see to the left of 61 in Fig. 5) is angled with respect to the longitudinal axis of the catheter system such that a proximal end (see at 641 in Fig. 4) of the second face is positioned upwardly with respect to a distal end (see at 611 in Fig. 4) of the elliptical face (wherein this is interpreted as the second face under 35 U.S.C. 112(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first elliptical face and the second elliptical face of the catheter system of Bornhoft and Cindrich with a teaching of Tanabe such that the first face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first face is positioned upwardly with respect to a distal end of the first face, wherein the second face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second face is positioned upwardly with respect to a distal end of the elliptical face (wherein this is interpreted as the second face under 35 U.S.C. 112(b)). One of ordinary skill in the art would have been motivated to make this modification, as Tanabe teaches that the shape of the finger hold/ first and second faces allows for a force in an upward direction relative to the center axis to act upon the finger hold/first and second faces. This ensures that when the needle hub is moved in the distal direction the needle can be moved smoothly, and excellent operability secured (see [0203-0204] of Tanabe).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garrison et al. (US 2020/0001050) see Figs. 7 and 9A-12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771